Title: To George Washington from Major General Alexander McDougall, 25 May 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters Pecks Kill [N.Y.] 25th May 1779

I was this Day honored with your Excellencys favors of the 23d and 24th instant. All the New Hampshire Troops that marched, were ordered to be supplied with two pair of Over Halls. I shall however write the Deputy Cloathier to furnish a particular return of the several Articles furnished each, of those Corps, and transmit it. Orders were also given to send on to East Town the several Articles you were pleased to direct. I have Agreeable to your Commands, Dispatched orders to “draw in my out posts” which will bring the Troops on the Lines to join their Corps and with all possible dispatch. But this leave all the Country exposed to the Enemy. Parsons Brigade being held in readiness at Reading, thirty five miles from hence, gives no protection to the Coast on the sound, nor the Lines, and its farther from hence, than if it was at the plains. For these Reasons General Huntington advised General Putnam to march to Bedford, to give the Country an apparent Covering, ’till your pleasure shou’d be known. Nixon and pattersons will be collected, but it’s impossible they can be in a good possition, to defend West-point, and in the best to march to join the main Body If they are on the West Side of the River, as you are pleased to direct. For if they are at West point, they cannot march with celerity over the mountains to the southward, and if they are at Haverstraw the best and nearest position to you, they cannot readily reinforce West-point in time, as they will have to pass over high mountains, and if the Enemy attack that post, in the mode that is apprehended, it will be by Coup De main; so that its not practicable to have those Brigades, in a good possition to answer both objects. And to have them posted for neither, ’till the Enemy’s design shall be discovered, may be attended with bad consequences. Pattersons will therefore be collected at West-point, and Nixons on this side of Kings-Ferry. If the call is to the Southward the latter may cross immediately, and pattersons fall down by Water to the same place. If the opperations are against these posts, Pattersons is ready on the Spot, and Nixons can fall back to succour it, or defend the stores at the High-Lands as circumstances shall require. I wish to know whether those Brigades are to march with their Artillery, when they move to join the Grand-Army. As their Horsess are not brought in; owing to our having but few pastures in the Neighbourhood. I have the honor to be Your Excellency’s Most Obedient and Most Humble Servant
Alexr McDougall
